DETAILED ACTION
Acknowledgement of Receipt
	Applicant's response filed on 09/07/2021 to the Office Action mailed on 06/08/2021 is acknowledged.
Claim Status
Claims 12-17 and 34-39 are pending. 
Claims 1-11 and 18-33 were previously canceled.
Claims 12 and 34 are currently amended.
Claims 12-17 and 34-39 have been examined.
Claims 12-17 and 34-39 are rejected.
Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 12-16 under 35 U.S.C. 103 as being unpatentable over Garrett et al. (US Patent 4393066, Published 07/12/1983) in view of Skurkovich et al. (US Patent Application Publication 2006/0194221 A1, Published 08/31/2006) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection.
Claims 12-16 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WELLCOME, BURROUGHS ("Cortisporin OINTMENT" Published 03/1957) in view of Pechere (The antibacterial activity of topical retinoids: the case of retinaldehyde, Published 2002) and Bulter et al. (US Patent Application Publication 2016/0015774 A1, Published 01/21/2016).
The claims are directed to a composition consisting essentially of at least one anti-inflammatory steroid such as hydrocortisone, a mixture of at least two antibiotics such as polymyxin B, bacitracin, and neomycin, a vitamin A derivative such as adapalene, tazarotene, and tretinoin, and formulating component such as glyceryl monostearate. 
WELLCOME, BURROUGHS teach cortisporin ointment comprises bactitracin, neomycin, polymyxin B sulfate, and hydrocortisone has antibiotic activity against staphylococci (page 103). 
WELLCOME, BURROUGHS lacks a teaching wherein the composition comprises a vitamin A derivative and a formulating component.
Pechere teach Topical retinaldehyde demonstrates significant antibacterial activity, particularly against staphylococci without resistance to bacteria following use (abstract).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add retinaldehyde to the composition of WELLCOME, BURROUGHS and have reasonable expectation of success. One would have been motivated to do so in order to increase the antibacterial properties of WELLCOME, BURROUGHS.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add an ointment base such as glyceryl stearate and have a reasonable expectation of success. One would have been motivated to do so in order to provide the ointment of WELLCOME, BURROUGHS a beneficial carrier/base. 
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
 Withdrawn and Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 12 and 17 recite that “the formulation substantially free of folic acid, salicylic acid and salicylic acid derivatives”. The original specification as filed does not provide support for such a negative proviso. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 
Response to Applicant’s Arguments
The rejection of claims 34-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
With regard to the rejection of claims 12-17, Applicant argues the lack of a literal basis for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Applicant’s argument has been fully considered but found not to be persuasive. The instant specification as a whole does not provide sufficient description either expressly or inherently that Applicant intended to exclude folic acid, salicylic acid, and/or salicylic acid derivatives as per their intended invention. The recitation of the preamble transitional phrase "consisting essentially of" is not enough to provide support for the express negative limitation of the particular compounds folic acid, salicylic acid, and/or salicylic acid derivatives, even if such a phrase may effectively exclude such compounds. The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Therefore, if it is found that folic acid, salicylic acid, and/or salicylic acid do not materially affect the basic and novel characteristic of the claimed invention, such compounds are not excluded by the preamble. Since, Applicant’s disclosure does not mention folic acid, salicylic acid, and/or salicylic acid and Applicant’s disclosure does not indicate that such compounds must be excluded, the specification as originally filed does not provide 
Therefore, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/Primary Examiner, Art Unit 1617